Title: To George Washington from Lieutenant General Rochambeau, 8 August 1780
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


					
						
							Sir
							Newport. August the 8th 1780.
						
						Upon my receiving Your Excellency’s Letter of the 4th Inst. I resolved 1. to send back all the militia, after having shewn them all my Gratitude, There came of them, four times as many as we had asked for. I must not omit mentioning to Your Excellency the Minister of Stiliborough Parish Peter Thocker, who brought with him all his Parishioners, and three of his own Children, leaving his harvest half over. 2. I have kept all the Levies of Colonel Green’s regiment that were listed for three months, and those of the States of Massachusett’s bay to finish and compleat the fort that is at Howland’s ferry, and will secure our communication with the Continent. 3. I make them work in such a manner that their military Duty is not at all interrupted by it, and I will even give them some powder to burn. I have sent them as many tents and Camp kettles as I had in my stores. 4. I shall keep with me, if you think proper, General Heath whose ardor, Spirit and activity are absolutely necessary to me for the Intelligences with the Neighbouring States. The English fleet is now Laying off Gardner’s Island, upon the point of Long-island. A man of war and two frigates are cruising before us. with regard to our Second Division, I refer you to the Letter that the Admiral is to send you including the ways and means by which its junction with this here fleet is to be brought about. I am with respect, Your Excellency’s Most obedient, and most humble servant
						
							le Comte de Rochambeau
						
					
					
						I fear much Lest the 2d division Which they say, has been seen in Longitude 56. and Latitude 46, be a convoy for Quebec which all the Privateers from Boston have fallen on, and scattered sadly.
					
				